DETAILED ACTION
The Amendments and Remarks filed on 08/04/2021 have been considered.  Claims 1-4, 6, 8-11, 13-18 and 20 as amended are pending in the application. 

The Terminal Disclaimer filed on 08/04/2021 has been approved.

The IDS filed on 08/04/2021 has been considered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 1-4, 6, 8, 10-11, 13-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Clanton et al. U.S. Patent 7,386,799 (hereinafter “Clanton”).

	Referring to claim 1, Clanton teaches a system for automatically increasing a capacity of a virtual space in a virtual world, comprising:
	one or more physical processors programed with one or more computer program instructions which, when executed, cause the one or more physical processors to (Figure 2):
	detect an attempt by an avatar to enter a virtual space in a virtual world (detecting a third avatar walking up to a two-slot configuration virtual space in the virtual world) (column 14, lines 46-62);
	determine a current number of avatars for the virtual space (there are two avatars currently in the two-slot configuration virtual space) (column 14, lines 46-62);
	determine a maximum allowable number of avatars for the virtual space based on computing resources available for the virtual space (The two-slot configuration virtual space has a maximum of two allowable avatars; computing resources such as the room/space available for the virtual space determines how many avatars the slot can hold. For example, in the two-slot configuration, the display space available for the Auto-Chat Prop comprises 2 slots, therefore, the maximum allowable number of avatars for the virtual space is two.) (column 14, lines 46-49 and column 15, lines 21-29);
	determine whether the current number of avatars in the virtual space has reached the maximum allowable number of avatars (determining that there are two avatars in the two-slot configuration) (column 14, lines 46-59); and


	Claim 10 recites a computer program product adapted to automatically increase a capacity of a virtual space in a virtual world, wherein the computer program product comprises computer readable program code stored in a memory of computer system and wherein, when executed by one or more physical processors, cause the computer readable program code to perform similar steps as those recited in independent claim 1.  Therefore, claim 10 is rejected similar to the rejection of independent claim 1. 

	Claim 14 recites a method for automatically increasing a capacity of a virtual space in a virtual world, the method being implemented on a computer system comprising one or more physical processors executing one or more computer program instructions which, when executed, perform the method, the method comprising similar steps as those recited in independent claim 1.  Therefore, claim 14 is rejected similar to the rejection of independent claim 1.


	allow the avatar to enter the virtual space after the capacity of the virtual space has been automatically increased (the third avatar joins the previous two avatars when the virtual space is increased to a three-slot configuration) (column 14, lines 46-59).

	Referring to claim 3, Clanton teaches the system of claim 1, wherein the one or more physical processors are further caused to:
	increase the maximum allowable number of avatars in response to the increase of the capacity of the virtual space (the maximum allowable number of avatars increases from two in the two-slot configuration to three when the virtual space increases to a three-slot configuration) (column 14, lines 46-59).

	Referring to claim 4, Clanton teaches the system of claim 1, wherein the virtual space comprises at least one of a store, a business, an arena, a building, a land area, or a room (the virtual space is similar to a chat room) (column 21, lines 1-17 and further shown in Figures 4, 12A-12B and 13A-13B).

	Referring to claim 6, Clanton teaches the system of claim 1, wherein the maximum allowable number of avatars is set for the virtual space by at least one of an owner of the virtual space or a manager of the virtual space (an avatar control system 316, i.e. a manager controls operations of the virtual space) (column 5, lines 6-16 and column 15, lines 1-41).

	Referring to claim 8, Clanton teaches the system of claim 1, wherein automatically increasing the capacity of the virtual space comprises providing a perception of increased physical space in the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (for example, when the capacity increases from the six-slot configuration shown in Figure 13A to the seven–slot configuration shown in Figure 13B, the avatars are rearranged to give the perception of more space, i.e. the avatars step sidewise to make more room for the new avatar) (column 14, lines 63-66).

	Referring to claim 11, Clanton teaches the computer program product of claim 10, wherein the virtual space comprises at least one of a store, a business, an arena, a building, a land area, or a room (the virtual space is similar to a chat room) (column 21, lines 1-17 and further shown in Figures 4, 12A-12B and 13A-13B).

	Referring to claim 13, Clanton teaches the computer program product of claim 10, wherein automatically increasing the capacity of the virtual space comprises providing a perception of increased physical space in the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (for example, when the capacity increases from the six-slot configuration shown in Figure 13A to the seven–slot configuration shown in 

	Referring to claim 15, Clanton teaches the method of claim 14, further comprising: 
	allowing, by the computer system, the avatar to enter the virtual space in response to the automatic increase of the capacity of the virtual space (the third avatar joins the previous two avatars when the virtual space is increased to a three-slot configuration) (column 14, lines 46-59).

	Referring to claim 16, Clanton teaches the method of claim 14, wherein the maximum allowable number of avatars is based on the computer resources available for the virtual space (computing resources such as the room/space available for the virtual space determines how many avatars the space can hold; for example, if there are not enough computing resources, such as display space available for displaying a seven-slot configuration for the virtual space with a maximum of seven avatars, then only a four-slot configuration with a maximum of four avatars can be displayed; therefore, the maximum number of seven or four avatars depends on resources such as how much display space is available) (Clanton: column 15, lines 21-29).  

	Referring to claim 18, Clanton teaches the method of claim 14, wherein the virtual space comprises at least one of a store, a business, an arena, a building, a land area, or a room (the virtual space is similar to a chat room) (column 21, lines 1-17 and further shown in Figures 4, 12A-12B and 13A-13B).

	Referring to claim 20, Clanton teaches the method of claim 14, wherein increasing the capacity of the virtual space comprises providing a perception of increased physical space in the virtual space in response to the detection of the attempt and the determination that the current number of avatars in the virtual space has reached the maximum allowable number of avatars (for example, when the capacity increases from the six-slot configuration shown in Figure 13A to the seven–slot configuration shown in Figure 13B, the avatars are rearranged to give the perception of more space, i.e. the avatars step sidewise to make more room for the new avatar) (column 14, lines 63-66).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clanton et al. U.S. Patent 7,386,799 (hereinafter “Clanton”), as applied to claims 1 and 14 above, and further in view of Hatlelid et al. U.S. Patent 6,772,195 (hereinafter “Hatlelid”).

Referring to claims 9 and 17, Clanton teaches all of the limitations as applied to claims 1 and 14 above.  In addition, Clanton also teaches wherein the threshold number of avatars is based on computer resources available for the virtual space (The two-slot configuration virtual space has a maximum of two allowable avatars; computing resources such as the room/space available for the virtual space determines how many avatars the slot can hold. For example, in the two-slot configuration, the display space available for the Auto-Chat Prop comprises 2 slots, therefore, the maximum allowable number of avatars for the virtual space is two) (Clanton: column 14, lines 46-49 and column 15, lines 21-29).  Hatlelid teaches a system and method comprising detecting an attempt by an avatar to enter a virtual space in a virtual world (a .  


Response to Arguments
Applicants’ Arguments filed on 08/04/2021 have been fully considered but they are not persuasive. 

The Applicants argue that the slots in Clanton are not based on computing resource constraints, but are entirely aesthetics.  Specifically, the Applicants argue that Clanton’s system rearranges the avatar positions and cinematics but does not check computing resources or expand them.  The Examiner respectfully disagrees.  Clanton teaches that an Auto-Chat Prop can have multiple configurations (please see Clanton at column 14, lines 46-49).  When it is in a two-slot configuration, the display space available for the Auto-Chat Prop is 2 slots; therefore, the maximum allowable number of avatars for the virtual space is two because the computing resources, i.e. display space currently available for the present Auto-Chat Prop can hold 2 avatars.  Similarly, when it is in a three-slot configuration, the display space available for the Auto-Chat Prop is 3 slots; therefore, the maximum allowable number of avatars for the virtual space is three because the computing resources, i.e. display space currently available for the present Auto-Chat Prop can hold 3 avatars.  The Specification does not explicitly define what is considered “computing resources.”  Given the broadest reasonable interpretation, computing resources include any resources available on the computer, including display space. 

The Applicants further argue that the instant application is concerned about whether the computing resources will even allow additional avatars and in case of additional avatars requiring access to the virtual space, the instant application automatically increases the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   In the two-slot configuration mentioned above for example, Clanton teaches that if an additional avatar walks up to an Auto-Chat Prop that already has two avatars in a two-slot configuration, then the capacity of the Auto-Chat Prop is increased to a three-slot configuration (please see Clanton at column 14, lines 46-49).  Therefore, Clanton teaches the recited determining a maximum allowable number of avatars for the virtual space based on computing resources available for the virtual space (please see above) and automatically increasing the capacity of the virtual space. 

In view of the above, the Examiner respectfully maintains that Clanton teaches the currently recited limitations. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173